DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 2/3/2021 are acknowledged.  Claims 8 and 10 are amended.  Claims 2, 12-13, 33-34, 41-42, 46-51, 53-54, and 57-58 are cancelled.  New claims 59-71 are added.  Claims 1, 4, 6, 8, 10, 14, 16, 22-24, 26-27, 29, 31-32, and 59-71 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 2/3/2021 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to the use of the trademark TWEEN is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 12-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  The cancellation of the claims renders the rejection moot.

Conclusion
 	Claims 1, 4, 6, 8, 10, 14, 16, 22-24, 26-27, 29, 31-32, and 59-71 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645